Citation Nr: 1147066	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial increased rating for a right knee disability, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty from November 2002 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a 10 percent rating for a right knee disability (right knee, status post dislocation with limited motion), effective September 2, 2005.  

In September 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, he submitted additional evidence in support of his claim, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304 (2011).

In addition to testifying in support of the issue on appeal, the Board observes that, at his recent hearing, the Veteran effectively contested the RO's March 2007 denial of service connection for a left knee disability and tinnitus on the grounds that he was out of the country and unable to report for VA examinations scheduled in connection with those claims.  As that March 2007 rating decision is now final, the Board finds that the Veteran has effectively raised claims to reopen his previously denied claims for service connection for a left knee disability and tinnitus.  As those claims have not yet been developed for appellate review, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Since September 2, 2005, the effective date of service connection, the Veteran's right knee disability has been manifested by complaints of pain, stiffness, weakness, redness, swelling, giving way, lack of endurance, tenderness, subluxation, locking, and dislocation.  Clinical testing has revealed flexion limited to 130 degrees, occasional recurrent subluxation and dislocation, and crepitus.  However, no subjective or objective findings of limitation of extension, edema, heat, fatigability, deformity, or drainage have been made.  Nor has any additional functional limitation due to pain, fatigue, weakness, lack or endurance, or incoordination been contended or shown.  Additionally, there has been no subjective or objective evidence of arthritis, ankylosis, neurological abnormalities, or scarring.  

2.  Throughout the pendency of this appeal, the Veteran's right knee disability has been adequately compensated by the rating schedule.  Moreover, the Veteran's disability has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Since September 2, 2005, the criteria for an initial rating in excess of 10 percent for limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2011); 38 C.F.R. § 4.17a, Diagnostic Code 5260 (2011) 

2.  Since September 2, 2005, the criteria for a separate 10 percent rating for slight recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2011); 38 C.F.R. § 4.17a, Diagnostic Code 5257 (2011) 

3.  Throughout the relevant appeals period, the criteria for any other separate or higher rating for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2011); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5261, 5262, 5263 (2011).

4.  Throughout the relevant appeals period, the criteria for a separate compensable rating for right knee scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2011).

5.  Throughout the relevant appeals period, the criteria for a separate compensable rating for neurological manifestations of the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2011); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8524, 8525, 8526 (2011).  

6.  Throughout the relevant appeals period, the criteria for referral for an initial increased disability rating for a right knee disability on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the rating of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.120 (2011).  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2011).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, and rating a knee disability under both of those codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Throughout the pendency of this appeal, the Veteran's right knee disability has been rated 10 percent disabling under Diagnostic Code 5260, which contemplates limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  In addition to that diagnostic code, the Board will consider whether higher or separate ratings are warranted under the diagnostic criteria governing lateral instability (Diagnostic Code 5257) and limitation of extension (Diagnostic Code 5061).  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261 (2011).

Service medical records show that the Veteran's right knee problems had their onset in April 2003, when he fell while playing basketball and dislocated his right patella.  Immediately following that injury, the Veteran was prescribed painkillers and a brace by service medical providers.  Notwithstanding that conservative course of treatment, his right knee symptoms continued to worsen, prompting him to seek private medical attention in late 2004 and early 2005.  At that time, the Veteran's symptoms were found to support a diagnosis of a medial patellofemoral tear.  Significantly, it was noted that the Veteran's right knee disability predisposed him to episodes of subluxation and dislocation, which occurred at an average frequency of once every three months.  It was further noted that the Veteran's right lower extremity showed signs of atrophy in the quadriceps and vastus medialis oblique muscles.  To remedy those weaknesses, his private medical provider recommended a series of physical therapy sessions focusing on muscular balance and strengthening.  That private medical provider further noted that, if the physical therapy proved ineffective, the Veteran should consider undergoing right knee surgery.  

In addition to receiving private treatment, the Veteran was afforded a predischarge examination in which he chronicled his history right knee pain, swelling, and instability.  He indicated that his symptoms were exacerbated by such physical activities as climbing, stairs, squatting, riding a bicycle, and repeated bending.  The Veteran further indicated that those symptoms were relieved, though not entirely alleviated, through over-the-counter painkillers and the use of knee brace.  

The June 2005 examination included range of motion testing in which the Veteran exhibited slightly limited right knee forward flexion to 130 degrees.  However, he did not display any limitation of right knee extension.  Nor did he demonstrate any additional pain, instability, weakness, or fatigability on repetitive motion.  The Veteran also did not show any signs of ankylosis, gait impairment, or other musculoskeletal problems associated with his right knee.  Nor did he manifest any neurological problems or scarring in the vicinity of that joint.

The Veteran now contends that, following the above predischarge examination, his right knee problems progressively worsened.  However, the record shows that, despite the recommendations of the private treating provider, the Veteran did not undergo surgery for his right knee disability.  Nor did he seek other clinical treatment in service or for several years thereafter.  In fact, the earliest post-service medical evidence pertaining to his right knee is a report of an April 2011 VA examination conducted in support of his increased rating claim.  During that examination, the Veteran reiterated his prior complaints of right knee pain and instability.  He indicated that those particular symptoms were prone to flare-ups, which were often precipitated by physical activity but could also occur on spontaneously.  The Veteran added that the flare-ups generally occurred on a semi-daily basis and lasted for approximately one hour at a time.  However, he denied that those flare-ups were so severe as render him totally incapacitated or in need of hospitalization.  

In terms of additional right knee symptoms, the Veteran reported a history of weakness, redness, giving way, lack of endurance, and tenderness.  He denied episodes of stiffness, heat, locking, fatigability, deformity, drainage, or effusion.  Moreover, while the Veteran indicated that he continued to use a brace to stabilize his right knee, he did not report the need for additional orthotic devices.  Nor did he indicate that his service-connected disability had ever required surgical intervention or other medical treatment, apart from physical therapy.

Clinical testing revealed forward flexion limited to 120 degrees.  However, he continued to demonstrate full extension and ranges of motion that were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The Veteran also tested negative for instability of the medial/lateral collateral ligaments, the anterior/posterior cruciate ligaments, and the medial and lateral menisci.  However, he did show positive signs of crepitus and effusion, which signaled the presence of some instability throughout the right knee joint.  

With respect to other right knee symptoms, the April 2011 examination was negative for any subjective reports or clinical findings of ankylosis, genu recurvatum, locking pain, neurological abnormalities, or scarring.  Similarly, X-rays were void of any signs of osteoarthritis or other degenerative changes.  

Based on the above examination, and the other pertinent evidence of record, the April 2011 examiner confirmed the Veteran's prior diagnosis of status-post right knee dislocation with limitation of motion.  However, that examiner indicated that no additional diagnoses were warranted.  The examiner further opined that, while the Veteran's right knee symptoms interfered with his ability to climb stairs and engage in strenuous physical activity, they were not productive of any occupational impairment or other significant functional loss.

The record thereafter shows that, at his September 2011 hearing, the Veteran testified that he continued to experience chronic right knee symptoms, including pain, subluxation, and dislocation, which required the ongoing use of a brace for support.  His long-term friend, who was present at the hearing, also testified that, on a few occasions, she had witnessed the Veteran's right knee dislocate and "lock up on him."

Neither the Veteran nor his friend indicated that his overall right knee problems had worsened since his most recent examination.  Therefore, the Board finds that an additional examination is not warranted in this instance.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Nor is any other development required.  On the contrary, the Veteran has not advised VA of the existence of any outstanding treatment records or other pertinent evidence with respect to his right knee claim.  Consequently, any additional evidence that may have been elicited in support of that claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board now turns to the pertinent rating criteria, beginning with Diagnostic Code 5257.  Under that diagnostic code, a 10 percent rating is warranted for knee impairment with slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for knee impairment with moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Additionally, where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, as in Diagnostic Code 5257, a 0 percent rating will be assigned when the required symptomatology for a 10 percent rating is not shown.  38 C.F.R. § 4.31 (2011).

The Board acknowledges that neither the June 2005 predischarge examination nor the April 2011 VA examination yielded clinical findings of ligament or menisci instability.  Nevertheless, the Board considers it significant that, as early as February 2005, the Veteran's private treating physician noted the existence of recurrent subluxation and dislocation, while the April 2011 VA examiner later found evidence of right knee crepitus and swelling.  Moreover, throughout the pendency of this appeal, the Veteran has consistently complained of right knee stiffness, weakness, swelling, giving way, lack of endurance, tenderness, locking, subluxation, and dislocation, which worsen during flare-ups.  Although a lay person, he is competent to report such symptoms, which are capable of lay observation  Layno v. Brown, 6 Vet. App. 465 (1994 ).  Moreover, the Board considers the Veteran's assertions in this regard to be credible in the absence of any competent contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board finds that the Veteran's statements, in tandem with the clinical evidence of record showing occasional subluxation, support the assignment of a separate 10 percent rating, based on recurrent subluxation or instability, for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

The Board finds a higher rating under Diagnostic Code 5257 is not warranted as the Veteran's right knee instability has been neither moderate nor severe throughout the pendency of this appeal.  On the contrary, the private medical provider noted in 2005 that the Veteran only experienced recurrent subluxation and dislocation approximately once every three months.  There is no evidence that those specific symptoms have increased in frequency since that time.  Further, while the Veteran has complained of worsening joint weakness and fatigability, there have been no additional clinical findings of right knee instability apart from crepitus and swelling.  The specific clinical tests conducted to assess instability in the Veteran's medial/lateral collateral ligaments, anterior/posterior cruciate ligaments, and medial and lateral menisci have all been negative.  Therefore, the Board finds no basis to conclude that a rating in excess of 10 percent is warranted under Diagnostic Code 5257.

Nor is a higher rating warranted under the limitation of motion codes.  Diagnostic Code 5260 provides for a 0 percent rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Under Diagnostic Code 5261 (limitation of extension of the leg), a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  For VA purposes, normal flexion and extension of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  

In this case, the only range of motion findings since the date of service connection show that the Veteran's forward flexion has been limited to no worse than 120 degrees.  That finding is well below the threshold for a rating higher than 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  As the Veteran has already been assigned the minimal compensable rating under that diagnostic code, the Board finds that a higher rating is not warranted based on limitation of flexion.  Moreover, while mindful that separate rating are possible under Diagnostic Codes 5260 and 5261, the Board observes that such ratings cannot be assigned in this instance as the Veteran has consistently demonstrated full extension in his right knee, and thus does not warrant a compensable rating for limitation of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Similarly, a separate or higher rating cannot be assigned under Diagnostic Codes 5003 and 5010 as the record is entirely void of any subjective or objective evidence of arthritis.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2011).  Even if such evidence existed, additional compensation would not be warranted under those diagnostic codes.  A separate rating for arthritis is not assignable where, as here, the Veteran receives compensation under a limitation of motion diagnostic code for the same disability.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2011).  

The Board also finds that the Veteran is not entitled to an increased rating due to painful motion or other functional loss.  38 C.F.R. §§ 4.40, 4.45 (2011);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA examination, the Veteran complained of chronic pain, fatigability, and weakness in his right knee.  He also reported that those symptoms were subject to frequent flare-ups.  However, the Veteran conceded that the flare-ups generally occurred only after specific activities, such as climbing stairs.  Moreover, contemporaneous clinical findings were negative for any limitation of movement by pain, fatigue, weakness, or lack of endurance.  Additionally, while the Veteran was noted to use a right knee brace, he was not found to have an impaired gait or difficulty walking so as to necessitate the use of a cane or other orthotic device.  

Significantly, the Veteran has not contended, and the evidence does not otherwise suggest, that his right knee has been restricted by pain or other factors to only 30 degrees flexion or 10 degrees extension, so as to entitle him to a single higher rating under Diagnostic Code 5260 or Diagnostic Code 5661.  Nor does the evidence show that such factors have resulted in both limited flexion and extension so as to warrant the assignment of separate compensable ratings under those diagnostic codes.  Thus, even taking into account the provisions regarding additional function loss, the Board finds that the Veteran's right knee disability has not warranted a rating in excess of 10 percent based on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nor can those provisions be used to justify a higher rating based on instability.  On the contrary, those provisions do not apply to Diagnostic Code 5257, which is not predicated on range of motion loss.  38 C.F.R. §§  4.40, 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered whether a higher overall rating could be assigned under any other diagnostic criteria used to rate knee disorders.  However, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are inapplicable, as the evidence does not show that the Veteran had any of those conditions during the relevant appeals period.  

Nor does the evidence show that the Veteran's right knee disability has been productive of scarring at any time since the date of service connection.  On the contrary, the Veteran has expressly denied that his service-connected disability has warranted surgery or any other treatment that can result in scars.  Accordingly, the Board finds that the diagnostic codes governing scars are also inapplicable.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2011).  

Moreover, while cognizant of the private treating provider's February 2005 notation of muscle atrophy in the Veteran's right lower extremity, the Board observes that no similar complaints or clinical findings have been made since the date of service connection.  Further, while mindful of the Veteran's recent complaints of right knee pain and weakness, the Board considers it significant that he has not been shown to have any neurological deficits associated with his service-connected disability.  Accordingly, the Board finds no basis to assign a compensable rating under the codes governing peripheral nerve injuries and their residuals.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8524, 8525, 8526 (2011).  In any event, the Board notes that the Veteran's symptoms of right knee pain and weakness are effectively contemplated in the 10 percent rating he has been assigned for instability during the relevant appeals period.  Thus, to assign a separate rating for those symptoms under the neurological codes would amount to impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board can find no other applicable diagnostic code that could be used to analogously rate the Veteran's right knee disability.  Moreover, the Veteran himself has not alleged that the symptoms underlying his right knee disability are ratable by analogy under a different diagnostic code.  Accordingly, the Board finds no other basis upon which to assign a separate or higher evaluation for the Veteran's service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges the Veteran's contentions that his right knee symptoms will continue to worsen over time.  Additionally, the Board is mindful of his private treating provider's warning that those symptoms may one day require surgical intervention.  Future expectations, however, cannot serve as the basis for an increased rating, which necessarily must be based upon current findings.  Therefore, neither the Veteran's own statements nor those of his treating provider are sufficient to show that his service-connected disability warrants compensation in addition to that which has already been assigned.  

In reaching this determination, the Board emphasizes that it is sympathetic to Veteran's assertions and does not question the sincerity of his belief that his right knee disability is more disabling that his current ratings indicate.  Moreover, the Board recognizes that the Veteran is competent to report right knee symptoms, such as pain, swelling and giving way, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, his long-time friend is competent to testify as to the occasional episodes of dislocation and locking that that she has personally observed in the Veteran.  Further, the Board considers the contentions of both parties to be credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the Board observes that, as lay persons without the appropriate medical training or expertise, neither the Veteran nor his friend is competent to provide a probative opinion on a medical matter, such as the severity of a current disability within the context of the applicable rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, their contentions, standing alone, are insufficient to refute the probative assessments of the medical clinicians, upon which the Board has relied in determining which rating is most appropriate for the Veteran's right knee disability. 

In sum, the Board finds that the evidence of record shows that the Veteran's right knee disability has warranted a separate 10 percent rating for instability, since the date of service connection.  In addition, the Board finds that a rating greater than 10 percent is not warranted for limitation of motion of the right knee at any time under consideration.  Consideration has been given to staged ratings.  However, the Board finds that higher ratings are unwarranted as Veteran's overall disability picture has not significantly changed during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has indicated that his service-connected right knee disability interferes with his ability to climb stairs and perform other activities requiring physical exertion.  However, he has not contended, and the record does not otherwise show, that his service-connected disability is productive of occupational impairment.  On the contrary, the report of his most recent VA examination expressly indicates that his job is not affected by his right knee disability.  That examination report also indicates that, despite the functional limitations shown above, the Veteran remains capable of all essential daily living activities.  In the absence of any competent contradictory findings, the Board concludes that the Veteran's right knee symptoms do not markedly interfere with employment beyond that contemplated in the assigned schedular ratings.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2011).  That is especially true with respect to the musculoskeletal codes, which expressly account for degrees of functional impairment in their respective rating criteria.

Next, the Board finds that the competent evidence of record does not show frequent or, indeed, any hospitalizations due to the Veteran's right knee disability.  Nor does that evidence indicate that the disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's service-connected disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

The Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for his right knee disability.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations with respect to the Veteran's claim and afforded him the opportunity to testify at a Travel Board hearing before the undersigned Veterans Law Judge.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability based on limitation of motion is denied.

Entitlement to an initial separate rating of 10 percent, but not higher, for right knee instability is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


